DETAILED ACTION
Formal Matters
Claims 1-20 are pending and under examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application is a national stage entry of PCT/EP2017/078605 filed on 11/8/2017, which claims priority from Great Britain applications GB1708986.3 filed on 6/6/2017 and GB1619015.9 filed on 11/10/2016.  

Information Disclosure Statements
	The information disclosure statements filed on 4/12/2019, 1/5/2021 and 4/14/2021 have been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 is vague and indefinite because it appears to allow for 100% by weight of the zinc carboxylate salt, but claim 1 on which claim 3 depends, needs to have both a zinc carboxylate salt and aluminum chlorohydrate.  Thus, it is unclear whether the composition of claim 3 can contain aluminum chlorohydrate in that instance of 100% or if the percentages do not relate to 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8, 9, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoine EP1563829A1 (Espacenet English translation).
	Lemoine teaches an aerosol, anhydrous composition with zinc gluconate (a zinc carboxylate salt) at 1% and aluminum chlorohydrate at 7 wt% (see abstract, claim 1 and example 10 of Lemoine).  This provides a ratio of zinc gluconate to aluminum chlorohydrate of 1:7.  Claim 40 of Lemoine provides for perfumes in the formulations.  Lemoine provides for an anhydrous deodorant formulation (claim 25 of Lemoine).  Lemoine teaches an aerosol device with a nozzle to vaporize the aerosol composition.  Lemoine teaches cyclopentasiloxane in formulations (examples 9 and 10).  
.

Claims 1, 5-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banowski WO 2001099376 (Espacenet English translation).
	Banowski teaches carboxylic acids and their metal salts and aluminum chlorohydrate in deodorants or antiperspirants (claim 1 of Banowski).  Example 1.3 and 1.4 provide for zinc lactate (0.1%) or zinc gluconate (0.1%) with aluminum chlorohydrate (20%) in water-free surfactant containing sticks, which are solids/semi-solids.  As the composition is water free, the solvents like oils and alcohols that it contains are anhydrous.  

Claims 1, 2, 5-6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biel WO 2014095475 (WIPO English translation).  
Biel teaches a composition with aluminum salts in combination with aldehydic perfume components, zinc salts and further aluminum-based antiperspirants in cosmetic or dermatological preparations (abstract and claim 1 of Biel).  Biel teaches zinc salts in particular those of carboxylic acids and provides for zinc salts of acetic acid (zinc acetates) or fruit acids (claim 4 of Biel). Biel teaches aluminum chlorohydrate (claim 6 of Biel).  Biel teaches formulations with aluminum chlorohydrate, zinc citrate and perfume (examples 1-7, 12-15).  Formulations 1-7 of 
	Note that Biel provides for a combination of a zinc carboxylate with aluminum chlorohydrate in sprayable forms (see examples 1-7), and thus, allows for the inclusion of a zinc carboxylate salt into such a composition.  This will provide effects of preventing aluminum chlorohydrate clumping.  Note that the step of including is what leads to the desired property.

Claims 1-6, 8. 9, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lemoine EP1714638 (Espacenet English translation).  
Lemoine ‘638 teaches a deodorant cosmetic composition with an antiperspirant salt and zinc salicylate (a zinc carboxylate salt) (abstract).  Lemoine ‘638 teaches this composition with a propellant in an aerosol container to distribute the composition as an aerosol (abstract).  Lemoine ‘638 teaches aluminum chlorohydrate (claim 4 of Lemoine ‘638).  Lemoine ‘638 provides for a ratio of zinc salicylate to aluminum salt of 1/200 to 1/1 (claim 2 of Lemoine ‘638).  Lemoine ‘638 teaches aluminum salts from 0.5 to 25% by weight of the composition (claim 9 of Lemoine ‘638).  Lemoine ‘638 teaches 0.01 to 15% of zinc salicylate (claim 13 of Lemoine ‘638).  Lemoine ‘638 teaches the presence of perfumes (claim 28 of Lemoine ‘638 and paragraph 50) as an adjuvant/additive.  Lemoine ‘638 teaches a formulation with zinc ricinoleate and aluminum salt where the aluminum salt is aluminum chlorohydrate (paragraphs 62-65).  Paragraph 64 provides for a 1/1 ratio of zinc salicylate or zinc ricinoleate to aluminum salt. Lemoine ‘638 teaches a nozzle for the aerosol (paragraph 60).  Lemoine ‘638 teaches 3wt% of zinc salicylate (the zinc carboxylate) and 20 wt% of aluminum chlorohydrate (example 3).  Lemoine ‘638 teaches formulations with cyclopentasiloxane (examples 1 and 2). 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 3, 4, 7, 9, 10, 13, 14, 16, 17, 19 and 20 in addition to claims 1, 2, 5-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Biel WO 2014095475.
Biel teaches the claims as discussed above.
Biel teaches an aluminum salt from 1% to 25% of the composition (English translation).  Biel teaches 0.01 to 5% by weight of zinc salts (English translation).  This provides for a zinc salt to aluminum salt ratio of 5:1 to 1:2500.  Biel provides for the form of an aerosol spray (English translation of Biel).  Examples 1-4 of Biel provide for the zinc citrate and aluminum chlorohydrate being combined with cyclomethicone, and thus, would lead to a composition that prevents clumping and has suspended aluminum chlorohydrate.  Biel teaches aldehydic perfume components including hexanal, octanal, nonanal, decanal, heptenal, terpenes, citral, citronellal, 7-hydroxydihydrocitronellal, melonal, carvone, dihydrocinnamaldehydes, cinnamaldehydes, vaniline, and bourgeonal (English translation and claim 3 of Biel).  
One of ordinary skill in the art at the time of instant filing would have worked within concentration ranges and ratios of the prior art to produce the instantly claimed compositions and methods (MPEP 2144.05 –obviousness of overlapping ranges).  Biel also provides for multiple perfume agents that would be useful to its compositions while naming over 10 such perfume compounds, and thus, one of ordinary skill in the art would use perfumes as desired for fragrances.  

Claims 15 and 18 in addition to claims 1, 2, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Biel WO 2014095475 and Modak US 20140242198.
Biel teaches the claims as discussed above.
Biel does not teach zinc neodecanoate.

One of ordinary skill in the art at the time of instant filing would have included zinc neodecanoate as a suitable cosmetic ingredient and as being a zinc salt for formulations of Biel.  There would have been a reasonable expectation of success of adding zinc neodecanoate to the formulation with aluminum chlorohydrate and obtaining a suitable deodorant/antiperspirant composition by the combined teachings of the references.  

Obviousness-Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, and 15-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, and 13 of copending Application No. 16/341,729 (reference application) in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because the claim set of ‘729 provides for antiperspirant compositions of zinc neodecanoate having perfumes/fragrances.

Biel teaches an aluminum salt from 1% to 25% of the composition (English translation).  Biel teaches 0.01 to 5% by weight of zinc salts (English translation).  This provides for a zinc salt to aluminum salt ratio of 5:1 to 1:2500.  Biel provides for the form of an aerosol spray (English translation of Biel).  Examples 1-4 of Biel provide for the zinc citrate and aluminum chlorohydrate being combined with cyclomethicone, and thus, would lead to a composition that prevents clumping and has suspended aluminum chlorohydrate.  Biel teaches aldehydic perfume components including hexanal, octanal, nonanal, decanal, heptenal, terpenes, citral, citronellal, 7-hydroxydihydrocitronellal, melonal, carvone, dihydrocinnamaldehydes, cinnamaldehydes, vaniline, and bourgeonal (English translation and claim 3 of Biel).  
One of ordinary skill in the art would have included aluminum chlorohydrate as a suitable antiperspirant for antiperspirant formulations and used the form of an aerosol for products of ‘729 by the teachings of Modak, which provides the use of these ingredients in such formulations.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK V STEVENS/
Examiner, Art Unit 1613